





FORBEARANCE AGREEMENT


This FORBEARANCE AGREEMENT (this "Agreement") is entered into as of December 29,
2017 by and among Fenix Parts, Inc., a Delaware corporation (the "U.S.
Borrower"), Fenix Parts Canada, Inc., a Canadian corporation (the "Canadian
Borrower" and, together with the U.S. Borrower, the "Borrowers" and individually
a "Borrower"), the direct and indirect Subsidiaries of U.S. Borrower party to
this Agreement, as U.S. Guarantors, the direct and indirect Subsidiaries of
Canadian Borrower party to this Agreement, as Canadian Guarantors, the Lenders
party hereto and BMO Harris Bank N.A., as Administrative Agent.
R E C I T A L S:
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent are parties to
that certain Amended and Restated Multicurrency Credit Agreement, effective as
of December 31, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement");
WHEREAS, as of the date hereof, the Existing Defaults (as defined below) have
occurred and are continuing and the Anticipated Defaults (as defined below) will
occur;
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent have previously
entered into that certain Forbearance Agreement dated as of March 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the "Prior
Forbearance Agreement");
WHEREAS, the "Forbearance Period" (as defined in the Prior Forbearance
Agreement) expired on August 31, 2017;
WHEREAS, Borrowers have requested that, subject to the terms and conditions of
this Agreement, Administrative Agent and Lenders forbear from exercising their
rights as a result of the Specified Defaults (as defined below); and
WHEREAS, Administrative Agent and Lenders are willing to agree to forbear from
exercising certain of their rights and remedies solely during the Forbearance
Period (as defined below) and on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
Section 1.
DEFINITIONS

A.Interpretation. All capitalized terms used herein (including the recitals
hereto) will have the respective meanings ascribed thereto in the Credit
Agreement unless otherwise defined herein. The foregoing recitals, together with
all exhibits attached hereto, are incorporated by this reference and made a part
of this Agreement. Unless otherwise provided herein, all section and exhibit
references herein are to the corresponding sections and exhibits of this
Agreement.
B.Additional Definitions. As used herein, the following terms will have the
respective meanings given to them below:
(a)"Actual Liquidity" means as of 5:00 pm (Central Time) on any date of
determination, the unrestricted cash and cash equivalents of the Loan Parties
consisting of collected funds on deposit in all deposit accounts maintained in
the United States and Canada and subject to a tri-party deposit account control





--------------------------------------------------------------------------------





agreement in favor of Administrative Agent less the amount of all checks that
have been distributed by the Loan Parties but not yet cashed.
(b)"Anticipated Defaults" means, collectively, the Events of Default identified
on Exhibit A hereto as the "Anticipated Defaults".
(c)"Brown Obligations" means the obligations owed by Fenix Parts, Inc. to Larry
Brown and Stephen Brown in the approximate amount of $1,750,000.
(d)"Budget" means the cash-flow budget attached hereto as Exhibit B, as such
budget may be amended with the written consent of Administrative Agent.
(e)"Existing Defaults" means, collectively, the Events of Default identified on
Exhibit A hereto as the "Existing Defaults".
(f)"Forbearance Period" means the period commencing on the date hereof and
ending on the date which is the earliest of (i) at the election of
Administrative Agent, the occurrence or existence of any Event of Default, other
than the Specified Defaults; (ii) February 28, 2018; or (iii) the occurrence of
any Termination Event.
(g)"Specified Defaults" means, collectively, the Existing Defaults and the
Anticipated Defaults.
(h)"Termination Event" means (i) the initiation of any action by any Borrower,
any Guarantor or any Releasing Party (as defined herein) to invalidate or limit
the enforceability of any of the acknowledgments set forth in Section 2, the
release set forth in Section 8.6 or the covenant not to sue set forth in Section
8.7 or (ii) the occurrence of an Event of Default under Sections 8.1(j) or (k)
of the Credit Agreement.
Section 2.ACKNOWLEDGMENTS
A.Acknowledgment of Obligations. Each Borrower hereby acknowledges, confirms and
agrees that as of the open of business on December 29, 2017, after giving effect
to the transactions contemplated by the Settlement Agreement (defined below),
(a) Borrowers are indebted to Lenders in respect of the U.S. Revolving Loans in
the principal amount of $16,631,151.75, (b) Borrowers are indebted to Lenders in
respect of the Canadian Revolving Loans in the principal amount of $962,499.56,
(c) Borrowers are indebted to Lenders in respect of the Term Loan in the
aggregate principal amount of $9,143,073.06, (d) Borrowers are indebted to
Lenders in respect of the L/C Obligations in the principal amount of
$1,145,000.00, (e) Debtors are indebted to Lenders in respect of all interest in
respect of the Loans and Reimbursement Obligations in the amount of $439,323.91
(which amount excludes accrued "Default Rate Interest" (as such term is defined
in the prior Forbearance Agreement)) and (f) Borrowers are indebted to Lenders
in respect of the "Forbearance Fee" (as defined in the "Fee Letter" (as defined
in the Prior Forbearance Agreement)) in the amount of $500,000. Each Borrower
hereby acknowledges, confirms and agrees that all such Loans, interest and fees,
together with any other interest accrued and accruing thereon, and all other
fees, costs, expenses and other charges now or hereafter payable by any Borrower
to Lenders under the terms of the Credit Agreement and the other Loan Documents,
are unconditionally owing by Borrowers to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
B.Acknowledgment of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that Administrative Agent has, and will continue to have,
valid, enforceable and perfected first-priority continuing liens upon and
security interests in the Collateral heretofore granted to Administrative Agent,
for the benefit of Administrative Agent and Lenders, pursuant to the Credit
Agreement and the Loan Documents or otherwise granted to or held by
Administrative Agent, for the benefit of Administrative Agent and Lenders.
C.Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms and
agrees that: (a) this Agreement constitutes a Loan Document, (b) each of the
Credit Agreement and the other Loan Documents to which it is a party has been
duly executed and delivered to Administrative Agent by such Loan Party, and each
is and will remain in full force and effect as of the date hereof except as
modified pursuant hereto, (c) the agreements and obligations of such Loan Party
contained in such documents and in this





--------------------------------------------------------------------------------





Agreement constitute the legal, valid and binding Obligations of such Loan
Party, enforceable against it in accordance with their respective terms, and
such Loan Party has no valid defense to the enforcement of such Obligations,
(d) Administrative Agent and Lenders are and will be entitled to the rights,
remedies and benefits provided for under the Credit Agreement and the other Loan
Documents and applicable law and (e) each Loan Party shall comply with all
limitations, restrictions or prohibitions that would otherwise be effective or
applicable under the Credit Agreement or any of the other Loan Documents during
the continuance of any Event of Default, and except to the extent expressly
provided otherwise in this Agreement, any right or action of any Borrower set
forth in the Credit Agreement or the other Loan Documents that is conditioned on
the absence of any Event of Default may not be exercised or taken as a result of
the Existing Defaults.
Section 3.FORBEARANCE IN RESPECT OF SPECIFIED DEFAULTS
A.Acknowledgment of Default. Each Loan Party hereby acknowledges and agrees that
the Existing Defaults have occurred and are continuing, each of which
constitutes an Event of Default and entitles Administrative Agent and Lenders to
exercise their rights and remedies under the Credit Agreement and the other Loan
Documents, applicable law or otherwise. Each Loan Party represents and warrants
that as of the date hereof, no Events of Default exist other than the Existing
Defaults. Each Loan Party hereby acknowledges and agrees that Administrative
Agent and Lenders have the exercisable right to declare the Obligations to be
immediately due and payable under the terms of the Credit Agreement and the
other Loan Documents. Each Loan Party acknowledges that Lenders are no longer
obligated to make any disbursements of the Revolving Loan.
B.Forbearance.
(a)In reliance upon the representations, warranties and covenants of Loan
Parties contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Administrative Agent and Lenders agree to forbear during the Forbearance Period
from exercising their rights and remedies under the Credit Agreement and the
other Loan Documents or applicable law in respect of the Specified Defaults. For
the avoidance of doubt, during the Forbearance Period, any additional
disbursements of the Revolving Loan will be made by Lenders in their sole and
absolute discretion.
(b)Upon the expiration or termination of the Forbearance Period, the agreement
of Administrative Agent and Lenders to forbear will automatically and without
further action terminate and be of no force and effect, it being expressly
agreed that the effect of such termination will be to permit Administrative
Agent and Lenders to exercise immediately all rights and remedies under the
Credit Agreement and the other Loan Documents and applicable law, including, but
not limited to, (i) ceasing to make any further Loans or issuing any further
Letters of Credit and (ii) accelerating all of the Obligations under the Credit
Agreement and the other Loan Documents, in all events, without any further
notice to any Loan Party, passage of time or forbearance of any kind.
(c)Subject to satisfaction of the conditions to effectiveness set forth in
Section 7 of this Agreement, Administrative Agent and Lenders agree to not
demand payment of Default Rate Interest during the Forbearance Period.


C.No Waivers; Reservation of Rights.
(a)Administrative Agent and Lenders have not waived, are not by this Agreement
waiving, and have no intention of waiving, any Events of Default which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Specified Defaults or
otherwise), and Administrative Agent and Lenders have not agreed to forbear with
respect to any of their rights or remedies concerning any Events of Default
(other than, during the Forbearance Period, the Specified Defaults to the extent
expressly set forth herein) occurring at any time.
(b)Subject to Section 3.2 above (solely with respect to the Specified Defaults),
Administrative Agent and Lenders reserve the right, in their discretion, to
exercise any or all of their rights and remedies under the Credit Agreement and
the other Loan Documents as a result of any other Events of





--------------------------------------------------------------------------------





Default occurring at any time. Administrative Agent and Lenders have not waived
any of such rights or remedies, and nothing in this Agreement, and no delay on
their part in exercising any such rights or remedies, may or will be construed
as a waiver of any such rights or remedies.
D.Additional Events of Default. The parties hereto acknowledge, confirm and
agree that any misrepresentation by any Loan Party, or any failure of any Loan
Party to comply with the covenants, conditions and agreements contained in this
Agreement, the Credit Agreement or any other Loan Document or in any other
agreement, document or instrument at any time executed or delivered by any Loan
Party with, to or in favor of Administrative Agent or any Lenders will
constitute an immediate Event of Default under this Agreement, the Credit
Agreement and the other Loan Documents (subject to any applicable grace
periods). In the event that any Person, other than Administrative Agent or
Lenders, at any time exercises for any reason (including, without limitation, by
reason of any Specified Defaults, any other present or future Event of Default,
or otherwise) any of its rights or remedies against any Loan Party or any
obligor providing credit support for any Borrower's obligations to such other
Person, or against any Loan Party's or such obligor's properties or assets, in
each case, in a manner that would have a material adverse impact on the Loan
Parties operations or ability to perform their obligations under the Loan
Documents (including this Agreement), or with respect to an amount in excess of
$1,000,000.00, such event will constitute an immediate Event of Default
hereunder and an Event of Default under the Credit Agreement and the other Loan
Documents (without any notice or grace or cure period).
Section 4.Interest Period
A.Eurodollar Loans. During the Forbearance Period, notwithstanding anything to
the contrary contained in the Credit Agreement, no Loans shall be advanced,
continued or converted as Eurodollar Loans.
Section 5.Covenants
A.Reporting. On the Wednesday of each week, by no later than 5:00 p.m. (Central
Time), or such other time and day of the week as Borrowers and Administrative
Agent may agree, Loan Parties shall provide Administrative Agent (in form and
detail satisfactory to Administrative Agent and certified by the chief financial
officer of Borrowers) with: (a) a calculation of Actual Liquidity as of the end
of the last Business Day of the prior week, and (b) a variance report that
details Loan Parties' actual receipts and expenditures through the end of the
immediately preceding week, on a line-item by line-item basis, against the
Budget for the preceding week, on a cumulative basis for the preceding
four-weeks,.
B.Additional Reporting. From time to time as and when requested by
Administrative Agent, Loan Parties shall deliver to Administrative Agent
reports, statements, detail and information concerning the Collateral and Loan
Parties' operations, business affairs and financial condition, in addition to
such items as may be required under the Credit Agreement and the other Loan
Documents.
C.Proceeds of Collateral and Revolving Loans. The proceeds of Collateral, and
proceeds of Revolving Loans (if any) made during the Forbearance Period, will be
used by Loan Parties solely in accordance with the Budget, to pay the expenses
set forth in the Budget as and when such expenses are due and payable, subject
to the variances set forth in Section 5.4 below; provided, however, at no time
during the Forbearance Period, will the outstanding principal balance of U.S.
Revolving Loans exceed $16,680,000.00.
D.Compliance with Budget. Measured as of the last day of each week, Loan Parties
will not permit aggregate expenditures (other than with respect to
“Extraordinary Professional Fees” as identified in the Budget) for the four-week
period then ended to exceed 105% of the amounts set forth in the Budget for such
period; provided, that, for the purposes of determining Loan Parties' compliance
with this Section, payments made by Loan Parties in compliance with Section 8.2
of this Agreement and amounts remitted pursuant to Section 5.6 of this Agreement
shall be disregarded to the extent such payments exceed the amounts set forth in
the Budget.
E.Minimum Liquidity. Loan Parties will not permit the Actual Liquidity less the
additional Revolving Loans advanced during the Forbearance Period and
outstanding at such time plus any amounts remitted to Administrative Agent
during the Forbearance Period pursuant to Section 5.6 to be less than





--------------------------------------------------------------------------------





$325,000; provided, that, for the purposes of determining Loan Parties'
compliance with this Section, payments made by Loan Parties in compliance with
Section 8.2 of this Agreement and not included in the Budget shall be
disregarded for purposes of determining Actual Liquidity.
F.Remittance of Excess Cash Balances. If and to the extent Actual Liquidity is,
on the last day of any week during the Forbearance Period, in excess of
$1,000,000.00, the amount by which Actual Liquidity is in excess of
$1,000,000.00 will be remitted to Administrative Agent for application first, to
the payment of the Revolving Loans and cash collateralization of Letters of
Credit issued from and after the date of this Agreement and prior to the end of
the Forbearance Period and second, in accordance with Section 8.5 of the Credit
Agreement.
G.Interest Payments. Notwithstanding the definition of "Interest Payment Date"
as set forth in the Credit Agreement and Section 2.4 of the Credit Agreement,
during the Forbearance Period, Loan Parties agree that (x) the Interest Payment
Date for each Eurodollar Loan will be the last day of each Interest Period with
respect to such Eurodollar Loan and on the maturity date, and (y)(i) all
interest accrued on the Eurodollar Loans otherwise payable on the Interest
Payment Dates occurring during the Forbearance Period will be paid in kind and
added to the outstanding principal balance of the Term Loans on such date, (ii)
all interest accrued on the Base Rate Loans otherwise payable on September 30,
2017 will be deemed to have been paid in kind and added to the outstanding
principal balance of the Term Loans on such date, (iii) all interest accrued on
the Base Rate Loans otherwise payable on December 31, 2017 will be paid in kind
and added to the outstanding principal balance of the Term Loans on such date,
(iv) all interest accrued on the Canadian Prime Rate Loans otherwise payable on
September 30, 2017 will be deemed to have been paid in kind and added to the
outstanding principal balance of the Term Loans on such date and (v) all
interest accrued on the Canadian Prime Rate Loans otherwise payable on December
31, 2017 will be paid in kind and added to the outstanding principal balance of
the Term Loans on such date. Amounts which have been added to the outstanding
principal balance of the Term Loans pursuant to the foregoing subclause (y)
shall thereafter bear interest in accordance with Section 2.4 and otherwise be
treated as part of the outstanding principal balance of the Term Loans for all
purposes under the Credit Agreement and the other Loan Documents.
H.Term Loan Payment. Notwithstanding the provisions of Section 2.8(a) of the
Credit Agreement and 5.8 of the Prior Forbearance Agreement, the scheduled
principal payments of $250,000 on the Term Loans (i) previously payable upon the
expiration of the "Forbearance Period" (as defined in the Prior Forbearance
Agreement) pursuant to Section 5.8 of the Prior Forbearance Agreement, (ii)
previously payable on September 30, 2017 and (ii) otherwise payable on December
31, 2017 will instead be due and payable on the date that the Forbearance Period
terminates or expires.
I.Weekly Borrowing Base Certificates. Notwithstanding the provisions of Section
6.5 of the Credit Agreement, during the Forbearance Period, the Loan Parties
will deliver an updated certificate in the form of Borrowing Base Certificate
required pursuant to Section 6.5 of the Credit Agreement (each, a "Weekly
Borrowing Base Certificate"), no later than Wednesday of each week.  Each Weekly
Borrowing Base Certificate will include an estimate of  Receivables as of Friday
of the immediately preceding week and an estimate relating to Inventory (x) as
of the last day of the second immediately preceding calendar month, if such
Weekly Borrowing Base Certificate is delivered (or required to be delivered)
during the period commencing on the 1st and ending on 19th of any calendar month
or (y) as of the last day of the immediately preceding calendar month, if such
Weekly Borrowing Base Certificate is delivered (or required to be delivered)
during the period commencing on the 20th and ending on the last day of any
calendar month.
J.Monthly Cash Flow Forecast. On the last Business Day of each month, by no
later than 5:00 p.m. (Chicago) or such other day and time as Borrowers and
Administrative Agent may agree, Borrowers will deliver to Administrative Agent a
rolling thirteen (13) week cash flow forecast on a consolidated basis for
Borrowers and the other Loan Parties, in form and detail reasonably satisfactory
to Administrative Agent and accompanied by (i) a variance report comparing the
actual results for the prior month to the forecasted results for such month as
set forth in the immediately preceding cash flow forecast and (ii) a
certification on behalf of Borrowers' chief financial officer and the CAO (as
defined below) stating that (A) nothing has





--------------------------------------------------------------------------------





come to the chief financial officer's or the CAO's attention that would lead the
chief financial officer or the CAO to believe that the information in the
variance report is incorrect or misleading in any material respect and (B) that
the applicable thirteen (13) week cash flow forecast is based on information and
assumptions that Borrowers believe to be reasonable.
K.Chief Administrative Officer. During the Forbearance Period, Loan Parties will
continue to retain a chief administrative officer satisfactory to Administrative
Agent on terms and conditions satisfactory to Administrative Agent, including,
without limitation, with respect to the scope of work and authority (the "CAO");
it being understood that the current CAO retained by the Loan Parties is
satisfactory to Administrative Agent and that the terms and conditions pursuant
to which the current CAO has been retained are satisfactory to Administrative
Agent; it being further understood that if the current CAO terminates or
suspends his engagement or is terminated or suspended for cause, Loan Parties
shall have five (5) Business Days to replace such CAO. Loan Parties hereby
authorize the CAO to meet with Administrative Agent, Lenders and their
respective advisors (in person and telephonically) and provide to Administrative
Agent such non-privileged information and reports with respect to Loan Parties
and their financial condition, businesses, assets, liabilities and prospects, as
Administrative Agent may request from time to time. Loan Parties will cause CAO
to be available to Administrative Agent upon request. Loan Parties will provide
Administrative Agent with a copy of any engagement letter or any amendment or
modification thereto with any CAO before entering into such agreement. Loan
Parties will cooperate with all reasonable requests of CAO concerning the work
and authority for which the CAO was hired.
L.Investment Banker. During the Forbearance Period, Loan Parties will continue
to retain an investment banker satisfactory to Administrative Agent on terms and
conditions satisfactory to Administrative Agent (the "Investment Banker") for
the purpose of considering, investigating and commencing steps to consummate
strategic alternatives, including, without limitation, a sale of the business of
Loan Parties as a going concern or in one or more transactions, other asset
sales, equity sales, refinancing transactions, capital investment transactions,
and other potential strategic transactions and alternatives in an amount
sufficient to repay or refinance the Obligations (a "Qualified Investment Banker
Engagement"); it being understood that the current Investment Banker retained by
the Loan Parties is satisfactory to Administrative Agent and that the terms and
conditions pursuant to which the current Investment Banker has been retained are
satisfactory to Administrative Agent; it being further understood that if the
current Investment Banker terminates or suspends his engagement or is terminated
or suspended for cause, Loan Parties shall have ten (10) Business Days to
replace such Investment Banker. Loan Parties will cooperate with all reasonable
requests of Investment Banker concerning the process for which it was hired.
Loan Parties hereby authorize the Investment Banker to meet with Administrative
Agent, Lenders and their respective advisors (in person and telephonically) and
provide to Administrative Agent such non-privileged information and reports, as
Administrative Agent may request from time to time. Loan Parties will cause
Investment Banker to be available to Administrative Agent upon request. Loan
Parties will provide Administrative Agent with a copy of any engagement letter
or any amendment or modification thereto with Investment Banker before entering
into such agreement. Without limiting the generality of the foregoing, during
the Forbearance Period, Loan Parties shall (i) within two (2) Business Days of
the Investment Banker's or any Loan Party's receipt, provide to Administrative
Agent copies, redacted as may be necessary to comply with confidentiality
restrictions contained therein, of all indications of interest or similar
correspondence (collectively, "Offers") from prospective purchasers or investors
for the acquisition of all or substantially all of the assets, businesses, or
equity of Loan Parties or the refinancing of the Obligations and (ii) cause the
Investment Banker to participate on weekly (or more often as may be reasonably
requested) conference calls with Administrative Agent to provide updates with
regard to the Investment Banker's efforts to sell substantially all of the
assets, businesses, or equity of Loan Parties and refinance the Obligations.
Loan Parties will use commercially reasonable efforts to obtain the consent of
any prospective purchasers or investors to share all Offers with Administrative
Agent in unredacted form, subject to execution by Administrative Agent of a
customary confidentiality agreement.





--------------------------------------------------------------------------------





M.Milestones. Loan Parties will comply with the milestones (the "Milestones")
set forth in that certain interest rate letter dated as of the date hereof and
delivered by U.S. Borrower to Administrative Agent (the "Interest Rate Letter").
Any failure by Loan Parties to comply with the Milestones will constitute an
Event of Default under this Agreement, the Credit Agreement and the other Loan
Documents.
N.Deposit Accounts. Loan Parties represent and warrant that Exhibit C attached
hereto contains a complete and accurate list of all Excluded Deposit Accounts as
of the date of this Agreement. In accordance with Section 6.12(d) of the Credit
Agreement, Loan Parties agree that they will not open any new deposit accounts,
other than deposit accounts maintained (a) with Administrative Agent or (b) at
other banks reasonably acceptable to Administrative Agent and subject to deposit
account control agreements.
O.Overadvance. Loan Parties will not permit the aggregate principal amount of
U.S. Revolving Loans, Swing Loans and U.S. L/C Obligations to exceed the U.S.
Borrowing Base by more than $1,000,000. Loan Parties will not permit the
aggregate principal amount of Canadian Revolving Loans and Canadian L/C
Obligations to exceed the Canadian Borrowing Base at any time.
P.Brown Obligations. It will constitute an Event of Default under this
Agreement, the Credit Agreement and the other Loan Documents if (a) any holder
of the Brown Obligations exercises any rights or remedies against any Loan Party
with respect to the Brown Obligations, (b) any Loan Party makes any payment or
principal or interest with respect to the Brown Obligations, or (c) any Loan
Party provides collateral to secure the Brown Obligations.
Section 6.REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents, warrants and covenants as follows:
A.Representations in the Credit Agreement and the Other Loan Documents. Each of
the representations and warranties made by or on behalf of each Loan Party to
Administrative Agent or any Lender in the Credit Agreement or any of the other
Loan Documents was true and correct when made, and is, except for the Specified
Defaults, true and correct on and as of the date of this Agreement with the same
full force and effect as if each of such represent-ations and warranties had
been made by each Loan Party on the date hereof and in this Agreement.
B.Binding Effect of Documents. This Agreement has been duly authorized, executed
and delivered to Administrative Agent and Lenders by each Loan Party, is
enforceable in accordance with its terms and is in full force and effect.
C.No Conflict. The execution, delivery and performance of this Agreement by each
Loan Party will not violate any requirement of law or contractual obligation of
any Loan Party and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues.
Section 7.CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT
The effectiveness of the terms and provisions of this Agreement (other than the
terms and provisions of Sections 2 and 7, which will be effectively immediately
upon the execution of this Agreement) is subject to the following conditions
precedent:
(a)Administrative Agent's receipt of this Agreement, duly authorized, executed
and delivered by each Loan Party;
(b)Administrative Agent's receipt of a fully executed copy of the Settlement and
Release Agreement dated as of December 14, 2017 (the "Settlement Agreement") by
and among David A. Gold and Kenneth L. Gold, Goldy Metals Incorporated, Goldy
Metals (Ottawa) Incorporated, End of Life Vehicles Inc. and Borrowers, and all
actions, deliverables and other transactions provided for in the Settlement
Agreement shall have occurred; and
(c)Administrative Agent's receipt of reimbursement for all accrued legal fees
and expenses invoiced to Administrative Agent on or prior to the date hereof.





--------------------------------------------------------------------------------





Section 8.MISCELLANEOUS
A.Continuing Effect of Credit Agreement. Except as modified pursuant hereto, no
other changes or modifications to the Credit Agreement or any other Loan
Document are intended or implied by this Agreement and in all other respects the
Credit Agreement and the other Loan Documents hereby are ratified and reaffirmed
by all parties hereto as of the date hereof. To the extent of any conflict
between the terms of this Agreement, the Credit Agreement and the other Loan
Documents, the terms of this Agreement will govern and control. The Credit
Agreement and this Agreement will be read and construed as one agreement.
B.Costs and Expenses. In addition to, and without in any way limiting, the
obligations of Borrowers set forth in Section 11.4 of the Credit Agreement, each
Borrower absolutely and unconditionally agrees to pay to Administrative Agent,
on demand by Administrative Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all reasonable
fees, costs and expenses incurred by Administrative Agent and any of its
directors, officers, employees or agents (including, without limitation,
reasonable fees, costs and expenses incurred of any counsel to Administrative
Agent), regardless of whether Administrative Agent or any such other Person is a
prevailing party, in connection with (a) the preparation, negotiation,
execution, delivery or enforcement of this Agreement, the Credit Agreement, the
other Loan Documents and any agreements, documents or instruments contemplated
hereby and thereby, and (b) any investigation, litigation or proceeding related
to this Agreement, the Credit Agreement, or any other Loan Document or any act,
omission, event or circumstance in any matter related to any of the foregoing.
C.Further Assurances. At Borrowers' expense, the parties hereto will execute and
deliver such additional documents and take such further action as may be
reasonably requested by Administrative Agent in order to effectuate the
provisions and purposes of this Agreement.
D.Successors and Assigns; No Third-Party Beneficiaries. This Agreement will be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. No Person other than the parties hereto and,
in the case of Sections 8.6 and 8.7 hereof, the Releasees, shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Sections 8.6
and 8.7 hereof) are hereby expressly disclaimed.
E.Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of each Loan Party made in this Agreement or
any other document furnished in connection with this Agreement will survive the
execution and delivery of this Agreement and the Forbearance Period, and no
investigation by Administrative Agent or any Lender, or any closing, will affect
the representations and warranties or the right of Administrative Agent and
Lenders to rely upon them.
F.Release.
(a)In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor,
on behalf of itself and its successors and assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (each Borrower, each Guarantor and all
such other Persons being hereinafter referred to collectively as the "Releasing
Parties" and individually as a "Releasing Party"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Administrative Agent, each Lender, and each of their respective successors and
assigns, and their respective present and former shareholders, members,
managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Administrative Agent, Lenders and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from any and all demands, actions, causes of action, suits,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which any Releasing Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have





--------------------------------------------------------------------------------





or claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Agreement, for or on account of, or in relation to,
or in any way in connection with this Agreement, the Credit Agreement, any of
the other Loan Documents or any of the transactions hereunder or thereunder.
Releasing Parties hereby represent to the Releasees that they have not assigned
or transferred any interest in any Claims against any Releasee prior to the date
hereof.
(b)Each Borrower and each Guarantor understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
(c)Each Borrower and each Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute and unconditional
nature of the release set forth above.
G.Covenant Not to Sue. Each Releasing Party hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to Section 8.6 above. If any Releasing Party violates
the foregoing covenant, each Loan Party, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.
H.Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable will not impair or invalidate the
remainder of this Agreement.
I.Reviewed by Attorneys. Each Loan Party represents and warrants to
Administrative Agent and Lenders that it (a) understands fully the terms of this
Agreement and the consequences of the execution and delivery of this Agreement,
(b) has been afforded an opportunity to discuss this Agreement with, and have
this Agreement reviewed by, such attorneys and other persons as such Loan Party
may wish, and (c) has entered into this Agreement and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto will be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.
J.Disgorgement. If Administrative Agent or any Lender is, for any reason,
compelled by a court or other tribunal of competent jurisdiction to surrender or
disgorge any payment, interest or other consideration described hereunder to any
person because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Administrative Agent or
such Lender, and Loan Parties will be liable to, and will indemnify, defend and
hold Administrative Agent or such Lender harmless for, the amount of such
payment or interest surrendered or disgorged. The provisions of this Section
will survive repayment of the Obligations or any termination of the Credit
Agreement or any other Loan Document.
K.Tolling of Statute of Limitations. Each and every statute of limitations or
other applicable law, rule or regulation governing the time by which
Administrative Agent must commence legal proceedings or otherwise take any
action against any Borrower or any Guarantor with respect to any Specified
Default or breach or default that exists on or prior to the expiration or
termination of the Forbearance Period and arises under or in respect of the
Credit Agreement or any other Loan Document shall be tolled during the





--------------------------------------------------------------------------------





Forbearance Period. Each Borrower and each Guarantor agrees, to the fullest
extent permitted by law, not to include such period of time as a defense
(whether equitable or legal) to any legal proceeding or other action by
Administrative Agent in the exercise of its rights or remedies referred to in
the immediately preceding sentence.
L.Relationship. Each Loan Party agrees that the relationship between
Administrative Agent and Borrowers and between each Lender and Borrowers is that
of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement, or any other association
between Administrative Agent and any Loan Party or between any Lender and any
Loan Party. Each Loan Party acknowledges that Administrative Agent and each
Lender has acted at all times only as a creditor to Borrowers within the normal
and usual scope of the activities normally undertaken by a creditor and in no
event has Administrative Agent or any Lender attempted to exercise any control
over any Loan Party or its business or affairs. Each Loan Party further
acknowledges that Administrative Agent and each Lender has not taken or failed
to take any action under or in connection with its respective rights under the
Credit Agreement or any of the other Loan Documents that in any way or to any
extent has interfered with or adversely affected such Loan Parties' ownership of
Collateral.
M.Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER WILL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS
WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN ANY LOAN PARTY AND ADMINISTRATIVE AGENT OR ANY LENDER PERTAINING TO THIS
AGREEMENT OR THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE CREDIT AGREEMENT OR ANY OF
THE LOAN DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT WILL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE AGENT. EACH LOAN PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH LOAN PARTY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH LOAN PARTY HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH LOAN PARTY AT THE ADDRESS SET FORTH IN THE CREDIT
AGREEMENT AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN
POSTED.
N.Waivers.
(a)Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ADMINISTRATIVE AGENT OR ANY
LENDER AND ANY LOAN PARTY ARISING OUT OF, CONNECTED WITH,





--------------------------------------------------------------------------------





RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.
(b)Waivers by Borrowers and Guarantors. Borrowers and Guarantors hereby waive
any rights any Borrower or any Guarantor may have upon payment in full of the
Obligations to require Administrative Agent to terminate its security interest
in the Collateral, other collateral or in any other property of any Borrower or
any Guarantor until termination of the Credit Agreement in accordance with its
terms and the execution by each Borrower and each Guarantor of an agreement
indemnifying Administrative Agent from any loss or damage Administrative Agent
may incur as the result of dishonored checks or other items of payment received
by Administrative Agent from any Loan Party or any account debtor and applied to
the obligations and releasing and indemnifying, in the same manner as described
in Section 8.6 of this Agreement, the Releasees from all claims arising on or
before the date of such termination. Borrowers and Guarantors each acknowledge
that the foregoing waiver is a material inducement to Administrative Agent in
entering this Agreement and that Administrative Agent is relying upon the
foregoing waiver in its future dealings with Borrowers and Guarantors.
O.Counterparts. This Agreement may be executed and delivered via facsimile or
email (in .pdf format) transmission with the same force and effect as if an
original were executed and may be executed in any number of counterparts, but
all of such counterparts shall together constitute but one and the same
agreement.
[signatures on following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


FENIX PARTS, INC., as U.S. Borrower
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
FENIX PARTS CANADA, INC., as Canadian Borrower
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
DON'S AUTOMOTIVE MALL, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
EISS BROTHER, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
GARY'S U-PULL IT, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
GREEN OAK INVESTMENTS LLC, as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
HORSEHEADS AUTOMOTIVE RECYCLING, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
LEESVILLE AUTO-WRECKERS, INC., as a Guarantor






--------------------------------------------------------------------------------





By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
STANDARD AUTO WRECKERS INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
JERRY BROWN, LTD., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
OCEAN COUNTY AUTO WRECKERS, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
BUTLER AUTO SALES AND PARTS, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
TRI-CITY AUTO SALVAGE, INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 
2434861 ONTARIO INC., as a Guarantor
By
  /s/ Kent Robertson
 
Name
  Kent Robertson
 
Title
  President/CEO
 
 




















--------------------------------------------------------------------------------





 
BMO HARRIS BANK N.A., as Administrative Agent and as a Lender
By
  /s/ Bridget Garavalia
 
Name
  Bridget Garavalia
 
Title
  Director
 
 
BANK OF MONTREAL, as a Lender
By
  /s/ Sandra J. Sanders
 
Name
  Sandra J. Sanders
 
Title
  Managing Director
 
 








